Citation Nr: 0701258	
Decision Date: 01/17/07    Archive Date: 01/25/07	

DOCKET NO.  04-08 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for asthma. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of  service connection for a low back 
disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for type II diabetes 
mellitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The appellant had active duty for training from January 1970 
to October 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, that denied the benefits sought on appeal.  

Although the claim pertaining to service connection for 
diabetes mellitus type II was certified to the Board as 
involving an original claim of service connection,  
applicable law provides that certification is for 
administrative purposes and does not serve to either confer 
or deprive the Board of jurisdiction of an issue. 38 C.F.R. 
§ 19.35.  The record indicates that the appellant's claim was 
first denied by rating decision dated in November 2002.  The 
appellant did not file a timely notice of disagreement as to 
the denial.  In his substantive appeal as to other issues 
filed in February 2004, the appellant again raised the issue 
of service connection for diabetes mellitus.  Thus, the claim 
pertaining to diabetes mellitus must be analyzed under the 
provisions of law pertaining to the reopening of claims.  See 
38 U.S.C.A. §§ 5108, 7104, 7105; 38 C.F.R. § 3.156(a).  

The appeals pertaining to whether new and material evidence 
has been submitted to reopen claims of service connection for 
a low back disorder and type II diabetes mellitus will be 
addressed in the REMAND portion of this decision.


FINDINGS OF FACT

1.  The appellant is not shown to have served in Vietnam 
during the Vietnam War and is not otherwise shown to have 
been exposed to an herbicide agent during service.

2.  Asthma was not manifested during service, and is not 
shown to be causally or etiologically related to service.


CONCLUSION OF LAW

Asthma was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 101(24), 1110, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304, (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the appellant's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2006), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  Subsequent to receipt of the 
appellant's claim, the notification obligation in this case 
was accomplished by way of a letter from the RO to the 
appellant dated in November 2004.  The RO also provided 
assistance to the appellant as required under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(c), as indicated under the 
facts and circumstances in this case.  

The appellant and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  Therefore, the Board finds that 
duty to notify and duty to assist have been satisfied and 
will proceed to the merits of the appellant's appeal.


The appellant essentially contends that asthma is due to the 
herbicide "Agent Orange," and he contends that he was 
exposed to the substance during service.  In a statement from 
the appellant dated in November 2001, he reported that he was 
exposed to Agent Orange while serving in Vietnam between June 
1968 and December 1970, but in a statement dated in April 
related that he unloaded canisters of Agent Orange on the 
docks of Guantanamo Bay, Cuba.  

As an initial matter, the appellant's report that he served 
at any point in Vietnam is not credible.  In August 1992, the 
National Personnel Records Center (NPRC) reported that the 
appellant did not serve in Vietnam; nor for any period except 
that of January through October 1970.  Having been provided 
by an agency of the U.S. Government, the Board is assured of 
the authenticity of these original records.  In this regard, 
this finding is consistent with the well-recognized reliance 
placed by VA upon service department and NPRC determinations.  
See Sarmiento v. Brown, 7 Vet. App. 80, 83 (1994); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); 38 C.F.R. §§  
3.203(a), (c) (1997).  

Applicable law provides that service connection will be 
granted if it is shown that an individual suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in the active military, naval or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Active service 
includes full-time active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred in or aggravated in 
the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to prove service connection, the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony, 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or a 
relationship between a current disability and the inservice 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

The law provides for presumptive service connection for 
various disorders.  However, the law does not avail the 
appellant in this case.  First, asthma is not a disorder that 
is  presumptively linked to herbicide exposure. 38 U.S.C.A. 
§§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
such presumptive service connection is only available to 
veterans who served in Vietnam between January 9, 1962, and 
May 7, 1965.  As noted above, the appellant does not have 
such service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  

The record reflects that the appellant served from January 
1970 to October 1970 in the United States Naval Reserve 
performing a period of active duty for training.  Such 
service is not considered "active service" since the 
appellant was not disabled from a disease or injury incurred 
or aggravated during the period of active duty for training.  
38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6 (a).  

However, with regard to all claimed disorders, VA must also 
ascertain whether there is any basis (e.g., direct, 
presumptive or secondary) to indicate that the claimed 
disorders were incurred by any incident of military service.  
Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (Both for the 
general proposition that in claims involving presumptive 
service connection, the Board must also examine the evidence 
of record to ascertain if there is any other basis upon which 
to develop or grant the claim, including direct service 
connection).      

The Board has examined the record with a view towards 
establishing direct service connection for asthma, but finds 
that the preponderance of the evidence is against the claim.  

The appellant's service medical records contain no evidence 
of complaints, treatment or diagnosis of asthma.  In addition 
asthma was not shown for many years following the appellant's 
separation from service.  

In the evaluation of evidence, VA adjudicators may properly 
consider internal inconsistency, facial plausibility and 
consistency with other evidence submitted on behalf of the 
veteran. See Caluza v. Brown, 7 Vet. App. 498, 510-511 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table). It has also been observed that the Board has the 
"authority to discount the weight and probative value of 
evidence in light of its inherent characteristics in its 
relationship to other items of evidence." Madden v. Brown, 
125 F. 3d 1447, 1481 (Fed. Cir. 1997).

The appellant has contended that he was exposed to Agent 
Orange while loading such canisters on duty in Guantanamo 
Bay, Cuba.  However, the appellant's service records are 
devoid of any indication that he was involved in such 
activity; nor that he received any specialized training in 
the handling of hazardous chemicals; nor that if such duties 
were performed, that on such occasions the containers would 
leak as the appellant has claimed; nor that such herbicides 
were routed, for some reason, via the Continental United 
States, to Cuba, and thence to Vietnam.  The appellant's 
contention is wholly incredible.  See Owens v. Brown, 7 Vet. 
App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994). 

Moreover, assuming arguendo that such exposure occurred, 
there is absolutely no competent medical evidence which 
suggests that the disorder was in any way causally or 
etiologically related to service.  By "competent medical 
evidence" is meant in part that which is provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  
38 C.F.R. § 3.159(a). In the absence of medical evidence 
which suggests or demonstrates a relationship between the 
appellant's asthma and service, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim.  

Given the medical evidence against the claim, for the Board 
to conclude that the appellant's diabetes mellitus and asthma 
had its origin during service in these circumstances would be 
speculation, and the law provides that service connection may 
not be based on resort to speculation or remote possibility.  
38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
Simply put, in the absence of a present disability that is 
related to service, a grant of service connection is clearly 
not supportable.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

The appellant was advised of the need to submit medical 
evidence demonstrating a nexus between his asthma and 
service, but he has failed to do so.  A claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the appellant was clearly advised of the need to submit 
medical evidence of a relationship between his  asthma and an 
injury, disease or event in service.  While the appellant is 
clearly of the opinion that asthma is related to service, as 
a lay person, the appellant is not competent to offer an 
opinion that requires specialized training, such as the 
etiology of a medical disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Accordingly, the Board concludes that service connection for 
asthma is not established.  


ORDER

Service connection for asthma is denied.  


REMAND

A preliminary review of the record as to service connection 
for a low back disorder and diabetes mellitus type II, based 
on the submission on new and material evidence to reopen a 
previously denied claim, discloses a need for further 
development in light of a decision from the United States 
Court of Appeals for Veterans Claims in the case of Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

In that case the Court held, in part, that the VA's duty to 
notify a claimant seeking to reopen a claim previously denied 
included advising the claimant of the evidence and 
information that was necessary to reopen the claim and that 
the VA must notify a claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefits sought by the claimant.  It was 
further held that the VA must, in the context of a claim to 
reopen, look at the basis of the denial in the prior decision 
and to provide a notice letter to the appellant that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found to be insufficient in the previous 
denial.  The notification letter provided to the appellant in 
connection with his claim to reopen the previously denied 
claim for service connection for a back disorder does not 
comply with the Kent ruling, and the appellant has not been 
so advised with regard to the claim pertaining to diabetes 
mellitus, type II.

This case is being returned to the RO via the Appeals 
Management Center in Washington, D.C., and the appellant will 
be notified when further action on his part is required.  
Accordingly, this case is REMANDED for the following action:  

The RO should advise the appellant of 
what evidence would substantiate his 
request to reopen claims of  service 
connection for a back disorder and 
diabetes mellitus, type II.  Apart from 
other notice requirements applicable 
under 38 U.S.C.A. § 5103 (a) and 
38 C.F.R. § 3.159 (b), the RO should 
comply with the Court's guidance in Kent 
and advise the appellant of the evidence 
and information that is necessary to 
reopen the claims and the evidence and 
information that is necessary to 
establish his entitlement to the 
underlying claims for service connection.  
In doing so, the RO should advise the 
appellant of the element or elements 
required to establish service connection 
that were found to be insufficient at the 
time of the previous denials.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of any 
additional evidence.  If the benefits sought are not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The appellant is 
free to submit any additional evidence and/or argument he 
desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the appellant until he is notified.  



	                     
______________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


